Citation Nr: 9910341	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-30 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 decision 
of the VA RO which denied service connection for PTSD.  An RO 
hearing was conducted in March 1998.  


FINDING OF FACT

The veteran does not have a clear medical diagnosis of PTSD.  


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1942 to September 1945, including service in World War II.  
Service personnel records show that his military occupational 
specialty was ambulance driver and he was awarded the Bronze 
Star medal for work done under enemy fire.  He was also 
awarded the Purple Heart medal.  Service medical records are 
negative for a psychiatric condition.  

There are no pertinent post-service medical records until the 
1990's.  During a May 1997 initial mental health clinic 
evaluation at a VA medical center (VAMC), the veteran 
reported some sleep disturbance and occasional nightmares.  
He indicated that he had intrusive, distressing thoughts, was 
hypervigilent, and had exaggerated startle reaction.  He 
stated that he was irritable and angry with markedly 
diminished interest in significant activities.  The examiner 
(Dr. Colin Doyle, a clinical psychologist) assessed PTSD 
(World War II).  

In May 1997, the veteran filed a claim for service connection 
for PTSD.

On a VA compensation examination by a psychiatrist in June 
1997, the veteran related his combat history during World War 
II.  He stated that he was in Europe for the entire war, 
including crossing the Rhine with Patton and being at the 
Battle of the Bulge.  He indicated that he was not aware that 
he had any psychiatric problems.  He reported concern over 
physical problems, such as cancer and hypertension.  He 
stated that he used to have dreams about the war but he no 
longer had them.  He reported no sleep problems or 
depression.  He indicated that was able to go to church and 
take his wife out to dinner.  He denied having a temper or 
startle response.  He stated that he was diagnosed with PTSD 
after the recent evaluation by Dr. Doyle but he had no other 
psychiatric history and was not currently receiving 
psychiatric treatment.  He reported that he retired twenty 
years ago from the public works department.  On mental status 
examination, he was alert and oriented.  It was noted that 
his mood was euthymic with a mood congruent affect.  Speech 
had a regular rate and rhythm.  Thought processes were 
logical and goal directed with no evidence of psychosis.  
Thought content was devoid of any auditory or visual 
hallucinations.  There was no evidence of any delusional 
material.  Memory was fair for immediate, recent, and remote 
events.   The diagnostic impression was no mental disorder.  
The examiner noted that although the veteran experienced 
stressors in service, he seemed to have adapted well with 
little if any recurrence of trauma, avoidance behavior, or 
evidence of increased stimulation.  Social adaptability, 
interactions with others and industrial efficiency did not 
appear to be impaired.  

A September 1997 VAMC treatment record shows that the veteran 
reported continued PTSD symptoms.  The examiner, Dr. Doyle, 
noted that he was very stoical.  The diagnostic assessment 
was PTSD, and it was recommended that the veteran have a PTSD 
evaluation by VA psychiatrist.  

In November 1997, the veteran was seen for a psychiatric 
evaluation at the VAMC.  He denied problems with sleep, 
intrusive recollections, or problems with crowds.  Appetite, 
energy, concentration and mood were noted to be good.  The 
veteran reported that he was bothered by airplane noise 
following the war but it was no longer a problem.  He stated 
that he was occasionally "a little shaky" but he attributed 
that to treatment for diabetes.  On mental status 
examination, his mood was euthymic with linear thought 
processes.  Speech was within normal limits.  Judgment was 
good.  The examiner noted no diagnosis on Axis I and the plan 
was to discharge him from the clinic.  

In March 1998 the veteran returned to the VAMC clinical 
psychologist, Dr. Doyle, complaining of continued PTSD 
symptoms.   He reported that during the war, he went into 
concentration camps and saw many dead bodies.  The examiner 
noted that he was stoical.  The diagnostic assessment was 
PTSD.  

During a March 1998 RO hearing, the veteran testified 
regarding his combat history in World War II.  He indicated 
that he had dreams about his job transporting the wounded and 
seeing people that had been killed by the Germans.  He stated 
that he had flashbacks occasionally but not about anything 
specific.  He said that he had nervous shakes, which he felt 
might be attributable to age.  He indicated that he saw a 
psychologist at the VAMC on two occasions for PTSD symptoms.  
He testified that he was retired but PTSD had not affected 
his work.  He stated that he engaged in social activities and 
worked around the house.  The hearing officer suggested that 
the veteran undergo an additional psychiatric evaluation to 
reconcile the conflicting diagnoses.  

The veteran was afforded a VA examination by two 
psychiatrists in April 1998.  It was noted that the claims 
folder and treatment records were reviewed, and that there 
had been conflicting prior diagnoses.  The veteran's history 
of experiences during World War II were reviewed.  The 
examiners noted that he went through many violent experiences 
in combat.  The veteran reported nightmares occurring three 
times per month.  He complained of general nervousness 
related to a tremor.  The examiners noted that he did not 
appear nervous during the interview even when discussing 
violent experiences during his military service.  He reported 
that did not have a history of treatment for mental health 
concerns.  He indicated that he was an outgoing person, with 
many friends.  He denied problems with depression or temper.  
On mental status examination, he was oriented to time, 
person, and place with no evidence of delusions.  Following 
examination, the doctors noted there was no psychiatric 
diagnosis for Axis I or II.  The examiners noted that the 
veteran had some PTSD symptoms, but he did not meet the 
criteria for a diagnosis of PTSD because his symptoms did not 
significantly interfere with his social relationships, work, 
and daily activities.  

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).

A review of the claims file reveals that during his World War 
II service the veteran was exposed to combat and was awarded 
the Bronze Star and Purple Heart medals.  The stressor 
element for service connection for PTSD is established, but 
the problem in the present case is meeting the requirement of 
a clear diagnosis of PTSD.  Id.

Service medical records are negative for any complaints, 
findings, or diagnoses of any psychiatric disorder.  The 
first medical evidence of record showing a diagnosis of PTSD 
is from 1997, over 50 years after active duty.

In May 1997, a VA psychologist, Dr. Doyle, noted a diagnostic 
assessment of PTSD.  At a June 1997 VA compensation 
examination, the examining psychiatrist determined that the 
veteran had no mental disorder.  Dr. Doyle again reported an 
assessment of PTSD in September 1997.  In November 1997, the 
veteran was seen by a VA psychiatrist to determine if he had 
PTSD; the psychiatrist found no Axis I diagnosis and 
recommended discharge from the clinic.  In March 1998, Dr. 
Doyle again reported an assessment of PTSD.  In April 1998, 
after examination and review of historical records, two VA 
psychiatrists found that the veteran did not have a mental 
disorder; the doctors noted that he had some PTSD symptoms 
but did not meet the criteria for a diagnosis of the 
condition.  

The Board finds that the medical evidence does not show a 
clear diagnosis of PTSD, the first requirement under 38 
C.F.R. § 3.304(f).  A clear diagnosis of PTSD means one which 
is unequivocal.  Cohen v. Brown, 10 Vet.App. 128 (1997).  
Although a VA clinical psychologist noted an assessment of 
PTSD, four VA psychiatrists have contradicted this diagnosis, 
finding no mental disorder.  The Board finds that the 
psychiatrists' conclusion that the veteran does not have PTSD 
is of greater probative value as such was based on more 
thorough examinations by medical doctors and on review of 
historical records.  The medical evidence as a whole does not 
reflect an unequivocal current medical diagnosis of PTSD.  
The Board notes the veteran's assertions that he has PTSD; 
however, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that the weight of the evidence demonstrates that the 
veteran has no clear (unequivocal) diagnosis of PTSD, which 
is one mandatory requirement for service connection.  38 
C.F.R. § 3.304(f).  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine does not apply and the claim for service connection 
for PTSD is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  The veteran is advised that 
in the future he can apply to reopen his claim for service 
connection for PTSD by submitting medical evidence of a clear 
diagnosis of the condition.


ORDER

Service connection for PTSD is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

